Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian C. Anscomb on 07/16/2021. Furthermore the amendments are taken from the attached proposed claim amendments sent to the examiner by email on 07/19/2021.
The application has been amended as follows:
Claim 5 has been changed from “Method according to claim 1, wherein, in step a), the setting of the viscosity is made by heating the material to 60 to 65 °C.” to “Method according to claim 1, further comprising step a), wherein the setting of the viscosity is made by heating the material to 60 to 65 °C.”. (Emphasis added)
Claim 6, lines 1-2 have been changed from “Method according to claim 1, wherein, in step c), the planarising is made by depositing a transparent foil or a planar…” to “Method according to claim 1, further comprising step c), wherein the planarising is made by depositing a transparent foil or a planar…”. (Emphasis Added).
Claim 7 has been changed from “Method according to claim 1, wherein, in step d), the polymerisable material in the three-dimensional casting or press mould is applied with a pressure of 1.5 to 5 bar.” to “Method according to claim 1, further comprising step d), wherein the polymerisable material in the three-

Allowable Subject Matter
Claims 1-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of a method for the production of a three-dimensional dental block where polymerisable dental material is irradiated from all sides in a mold with light in the UV/Vis spectrum to form a polymerized outer shell in the defined three-dimensional geometry of the block whilst the inner region is not polymerized, and in another step thermal polymerization is performed by heating the material, after removing it from the mold, at a specific temperature for a specific time period.

The closest prior art is Miyazawa (US-20150306792), which teaches a method for the production of a three-dimensional dental block where polymerisable dental material is irradiated with light in the UV/Vis spectrum to form a defined three-dimensional geometry of the block and, after removing it from the mold, heating it at a specific temperature for a specific time period. However, Miyazawa does not teach the polymerisable dental material being irradiated from all sides form a polymerized outer shell, whilst the inner region is not polymerized, or thermal polymerization.

While one of ordinary skill in the art could attempt to use DeSimone (US-20150097315), Yang (US-20170209245), Collins (US-20120315023), Wang (US-20140302459), and Tsujimoto (US-20130042941) to modify Miyazawa and remedy the deficiencies mentioned above, this combination would still not properly teach all of the limitations from claim 1, as is shown in the applicant argument/remarks filed 06/30/2021. Furthermore, as is shown in the applicant arguments/remarks filed 06/30/2021 on page 7, one of ordinary skill in the art would not make the combination mentioned above as there is not proper motivation in the art due to expectations that the block would lose its shape upon removal from the mold. Since these are the closest inventions in the prior art to the instant application, the application and invention are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741